Judgment, Supreme Court, New York County (Charles J. Tejada, J.), rendered May 20, 2003, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of éxk to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]).
The court properly denied defendant’s request for missing witness charges as to various police officers who did not witness *1128the drug transaction, and who played peripheral roles in the case. Defendant’s assertion that these officers could have provided material, noncumulative testimony is speculative (see People v Macana, 84 NY2d 173, 180 [1994]).
Defendant’s challenge to the court’s reasonable doubt charge requires preservation (see People v Thomas, 50 NY2d 467 [1980]), and we decline to review this unpreserved claim in the interest of justice. Were we to review this claim, we would find no basis for reversal (see People v Antommarchi, 80 NY2d 247, 251-252 [1992]).
Defendant’s claim that he was deprived of effective, conflict-free assistance of counsel involves matters outside the record and is thus unreviewable on direct appeal (see People v Love, 57 NY2d 998 [1982]). The existing record does not establish that a conflict existed at the time of trial, or that it operated to defendant’s detriment or had a substantial relation to the conduct of his defense (see Cuyler v Sullivan, 446 US 335, 348-350 [1980]; People v Harris, 99 NY2d 202, 210-211 [2002]). Moreover, the court addressed any possible problem by providing defendant with a reasonable opportunity to discharge his retained counsel and hire new counsel; the record does not indicate that defendant qualified for assigned counsel. Concur— Tom, J.E, Marlow, Gonzalez, Sweeny and Catterson, JJ.